RE: INTERPRETATION OF 17 Ohio St. 177 (1981)
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF DECEMBER 21, 1988, CONCERNING THE INTENT OF 17 Ohio St. 177. THAT STATUTE IS A SPECIAL CONFLICT OF INTEREST PROVISION WHICH GOVERNS THE ACTIVITIES OF MEMBERS AND EMPLOYEES OF THE CORPORATION COMMISSION. 17 Ohio St. 177 STATES:
  "IT SHALL BE UNLAWFUL FOR ANY PERSON, FIRM, CORPORATION OR ASSOCIATION WHO IS SUBJECT TO THE REGULATIONS OF THE CORPORATION COMMISSION, OR HAS INTERESTS IN ANY FIRM, CORPORATION OR BUSINESS WHICH IS SUBJECT TO REGULATION BY THE CORPORATION COMMISSION TO FURNISH TRANSPORTATION, PRESENTS, OR GRATUITIES OTHER THAN OF NOMINAL VALUE TO ANY MEMBER OF THE CORPORATION COMMISSION OR ANY EMPLOYEE THEREOF; PROVIDED, HOWEVER, DURING A PERIOD OF SIXTY (60) DAYS PRIOR TO AN ELECTION, ANY PERSON, FIRM OR ASSOCIATION MAY MAKE CONTRIBUTIONS NOT OTHERWISE PROHIBITED BY LAW TO THE COST OF ANY PERSON'S POLITICAL CAMPAIGN. IT SHALL BE UNLAWFUL FOR ANY SUCH MEMBER OR EMPLOYEE TO KNOWINGLY ACCEPT ANY SUCH TRANSPORTATION, PRESENTS OR GRATUITIES FROM ANY SUCH PERSON, FIRM OR ASSOCIATION."
YOU ASK AT WHAT POINT IN TIME THIS LAW WOULD BE APPLICABLE TO A NEWLY ELECTED MEMBER OF THE COMMISSION. THE QUESTION OF THE STATUTE'S APPLICABILITY TO AN EMPLOYEE OF THE CORPORATION COMMISSION IS NOT AN ISSUE REVIEWED HEREIN.
THE PERTINENT LANGUAGE OF THE STATUTE LIMITS ITS APPLICATION TO "MEMBERS" OF THE CORPORATION COMMISSION. ONE DOES NOT BECOME SUCH A MEMBER" UNTIL FINALLY QUALIFIED, AND AFTER SWEARING OF THE OATHS OF OFFICE REQUIRED BY LAW. OKLA. CONST., ARTS. IX, SECTION 17, AND ARTICLE XV, SECTION 1/51 O.S. 2 (1988)
IF THE MEANING OF A PROVISION IN A STATUTE IS PLAIN, CLEAR AND UNAMBIGUOUS, ITS EVIDENT MEANING MUST BE ACCEPTED AND THERE IS NO REASON TO FABRICATE A DIFFERENT MEANING. MCVICKER V. BD. OF COUNTY COMMISSIONERS OF CADDO COUNTY, 442 P.2D 297 (OKLA. 1968). IN THIS INSTANCE, IT IS PLAIN THAT A PERSON WHO HAS NOT YET TAKEN THE OFFICIAL OATHS PRESCRIBED BY LAW IS NOT A MEMBER OF THE CORPORATION COMMISSION, AND THEREFORE POLITICAL CONTRIBUTIONS TO SUCH A PERSON ARE NOT SUBJECT TO THE CONSTRAINTS OF 17 Ohio St. 177 (1981).
I HOPE THAT THIS INFORMATION IS OF ASSISTANCE TO YOU. PLEASE FEEL FREE TO CALL ME DIRECTLY IF YOU DESIRE FURTHER ASSISTANCE.
(MICHAEL SCOTT FERN)